Citation Nr: 0918486	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-27 589	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for fibromyalgia.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1994 to May 
1995. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In addition to the matter addressed below, the Veteran had 
also claimed entitlement to an earlier effective date for the 
evaluation assigned to her service-connected residuals of 
bilateral leg stress fractures.  Earlier effective dates for 
those conditions were granted in a May 2007 rating decision.  
This represents a full and final determination of those 
issues and is a complete grant of the benefit sought.  
Therefore, these issues are no longer on appeal. 

In her Substantive Appeal (VA Form 9) in September 2003, the 
Veteran requested a hearing before a Veterans Law Judge 
(VLJ).  However, in May 2006, the Veteran withdrew that 
request for a hearing.  Accordingly, her request has been 
withdrawn.  38 C.F.R. § 20.704(e) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claim on appeal is necessary prior to final 
appellate review.  

In this case, the Veteran's service treatment records do not 
show any diagnosis of or treatment for fibromyalgia.  
However, the Veteran was diagnosed with stress fractures and 
was in fact discharged for this condition.  In addition, the 
Veteran was diagnosed with fibromyalgia in the years 
following service.  VA treatment records reflect that the 
Veteran has been seen for this condition several times 
between 1997 and 2007.  On one occasion in February 2007 a VA 
examiner recorded a statement that the Veteran's 
representative has put forward as a nexus opinion.  This 
statement is unclear and inadequate for rating purposes.  

The Board notes that in March 2007 the Veteran's claim was 
remanded to the RO/AMC.  The purpose of this remand was to 
accomplish additional development, specifically providing a 
new examination for the Veteran's fibromyalgia.  It is noted 
that the Veteran was scheduled for an examination in April 
2008, but did not report for the examination.

There is still no opinion on record sufficient to adjudicate 
the matter before the Board.  As such, a comprehensive VA 
examination and opinion is required in this case.  Assistance 
by the VA includes obtaining a medical opinion when such an 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(c)(4) (2008).  A medical opinion as outlined below 
must be obtained even if the Veteran does not report for the 
scheduled examination. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, further development of 
the case is necessary.  This case is being returned to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
and the Veteran will be notified when further action on her 
part is required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should again contact the 
Veteran and inquire as to whether she has 
had any treatment for her fibromyalgia 
since June 2007.  If the Veteran indicates 
that she has received any pertinent 
treatment, the RO/AMC should obtain and 
associate those records with the claims 
file

2.  The RO/AMC should arrange for the 
Veteran to have the appropriate 
examination for her fibromyalgia.  The 
claims file must be made available to and 
be reviewed by the examiner in connection 
with the examination.  All indicated tests 
should be performed.  Thereafter, the 
examiner should consider the information 
in the claims file and the data obtained 
from the examination (or claims file 
review alone if the Veteran fails to 
report to the examination) to provide an 
opinion as to whether it is at least as 
likely as not that fibromyalgia is related 
to or was aggravated by any incident of 
service.  The rationale for all opinions 
expressed should be set forth. 

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


